The proxy statement Putnam California Investment Grade Municipal Trust Putnam High Yield Municipal Trust Putnam Municipal Bond Fund Putnam Municipal Opportunities Trust Putnam New York Investment Grade Municipal Trust This proxy statement can help you decide how you want to vote on important issues relating to your Putnam fund. When you complete and sign your proxy ballot, the Trustees of the funds will vote on your behalf exactly as you have indicated. If you simply sign the proxy ballot, it will be voted in accordance with the Trustees recommendations on page 6 and 7 of the proxy statement. Please take a few moments and decide how you want to vote. When shareholders dont return their proxies in sufficient numbers, follow-up solicitations are required, which cost your fund money. You can vote by returning your proxy ballots in the envelope provided. Or you can call our toll-free number, or go to the Internet. See your proxy ballot for the phone number and Internet address. If you have proxy related questions, please call 1-800-225-1581 or contact your financial advisor. Table of contents A Message from the Chairman 1 Notice of Shareholder Meeting 4 Trustees Recommendations 6 The Proposals 8 Proposal 1 8 Proposal 2 35 Proposal 3 44 Proposal 4 60 Further Information About Voting and the Meeting 76 Fund Information 80 Appendix A 91 Appendix B 96 Exhibit A 101 Exhibit B 105 PROXY CARD(S) ENCLOSED If you have any questions, please contact us at 1-800-225-1581 or call your financial advisor. A Message from the Chairman Dear Fellow Shareholder: I am writing to ask for your vote on important matters affecting your investment in the Putnam funds. While you are, of course, welcome to join us at your funds meeting, most shareholders cast their vote by filling out and signing the enclosed proxy cards by calling or by voting via the Internet. We are asking for your vote on the following matters: * Fixing the number of Trustees at 11 and electing your funds nominees for Trustees Although Trustees do not manage fund portfolios, they play an important role in protecting fund shareholders, and are responsible for approving the fees paid to the funds investment adviser and its affiliates, reviewing overall fund expenses, selecting the funds auditors, monitoring conflicts of interest, overseeing the funds compliance with federal securities laws and voting proxies for the funds portfolio securities. Your funds Trustees have also in the past three years been at the forefront of reform efforts affecting the mutual fund industry, including ending the practice of directing fund brokerage commissions to brokers in connection with sales of fund shares, instituting measures to discourage excessive short-term trading in open-end funds and other initiatives to reduce shareholder expenses and improve fund disclosures. * Converting your fund to an open-end investment company (Putnam High Yield Municipal Trust only) Your funds governing documents require the fund to submit for shareholder vote a proposal to convert the fund to an open-end investment company if the funds shares trade at a discount from net asset value over a specified time period. The Trustees recommend that shareholders vote against converting your fund. As discussed in this Proxy Statement, the Trustees believe that your funds status as a closed-end fund offers potential investment benefits, including the ability to remain more fully invested in longer-term, higher-yielding securities. The Trustees do not believe that recent discount levels are currently a sufficient justification for abandoning the advantages of the closed-end structure through conversion to open-end status. 1 * Shareholder proposals requesting the Trustees to take the steps necessary to merge Putnam California Investment Grade Municipal Trust and Putnam New York Investment Grade Municipal Trust into their respective open-end Putnam fund counterparts or otherwise to permit shareholders of the funds to realize the net asset value of their shares. (Putnam California Investment Grade Municipal Trust and Putnam New York Investment Grade Municipal Trust only) A shareholder of both Putnam California Investment Grade Municipal Trust and Putnam New York Investment Grade Municipal Trust has submitted shareholder proposals that call for your funds Trustees to take steps to merge each fund into its Putnam open-end fund counterpart or consider other means of permitting fund shareholders to receive the net asset value of their shares. It is important to note that these proposals are not proposals formally to approve mergers or other transactions; they only request the Trustees to consider further action. As discussed in the Proxy Statement, the Trustees believe that each funds closed-end status offers potential investment benefits, including the ability to utilize leverage through the issuance of preferred shares and the ability to remain more fully invested in longer-term, higher-yielding securities. Over most periods, both funds have outperformed their respective Putnam open-end fund counterparts at net asset value. In addition, these funds have historically offered significantly higher yields than their open-end fund counterparts. The Trustees believe that this outperformance is primarily attributable to the funds status as leveraged closed-end funds. The Trustees do not believe that recent discount levels are currently a sufficient justification for abandoning the advantages of the closed-end structure through merger into an open-end fund. 2 Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not vote their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give these important matters. If you have questions about any of these proposals, please call a Putnam customer services representative at 1-800-225-1581 or contact your financial advisor. 3 PUTNAM CALIFORNIA INVESTMENT GRADE MUNICIPAL TRUST PUTNAM HIGH YIELD MUNICIPAL TRUST PUTNAM MUNICIPAL BOND FUND PUTNAM MUNICIPAL OPPORTUNITIES TRUST PUTNAM NEW YORK INVESTMENT GRADE MUNICIPAL TRUST Notice of Annual Meeting of Shareholders * This is the formal agenda for your funds shareholder meeting. It tells you what proposals will be voted on and the time and place of the meeting, in the event you attend in person. To the Shareholders of Putnam California Investment Grade Municipal Trust, Putnam High Yield Municipal Trust, Putnam Municipal Bond Fund, Putnam Municipal Opportunities Trust and Putnam New York Investment Grade Municipal Trust: The Annual Meeting of Shareholders of your fund will be held on October 30, 2006 at 11:00 a.m., Boston time, at the principal offices of the fund on the 8th floor of One Post Office Square, Boston, Massachusetts 02109, to consider the following: 1. Fixing the number of Trustees at 11 and electing your funds nominees for Trustees. See page 8. 2. Converting your fund to an open-end investment company (Putnam High Yield Municipal Trust only) . See page 35. 3. Shareholder proposal requesting the Trustees to take the steps necessary to merge your fund into Putnam California Tax Exempt Income Fund, an open-end fund, or otherwise to permit shareholders to realize the net asset value of their shares (Putnam California Investment Grade Municipal Trust only) . See page 44. 4 4. Shareholder proposal requesting the Trustees to take the steps necessary to merge your fund into Putnam New York Tax Exempt Income Fund, an open-end fund, or otherwise to permit shareholders to realize the net asset value of their shares (Putnam New York Investment Grade Municipal Trust only) . See page 60. By Judith Cohen, Clerk, on behalf of the Trustees: John A. Hill, Chairman Jameson A. Baxter, Vice Chairman George Putnam, III, President Charles B.
